t c memo united_states tax_court charles e king petitioner v commissioner of internal revenue respondent docket no filed date charles e king pro_se reginald r corlew for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issues are whether petitioner is entitled to deduct expenses attributable to a home unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure office under sec_280a whether petitioner is entitled to claim a deduction for health insurance premiums and whether petitioner is entitled to a deduction for a contribution to an individual_retirement_account ira some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by this reference petitioner filed a timely joint federal_income_tax return for with his wife betty w king mrs king now deceased petitioner resided in holly hills florida at the time he filed his petition in after petitioner retired from his position as a school administrator for fairfax county virginia he and mrs king moved to holly hills florida and started a yacht charter and brokerage business under the name of king international king international was a sole_proprietorship with its business office located in petitioner's home pincite riverside drive holly hills florida petitioner ran the daily operations and mrs king handled the financial end of the business during the year at issue petitioner received pension income of dollar_figure and interest_income of dollar_figure a portion of which he used to finance his business operations petitioner owned a west mariner yacht which he used to advertise his brokerage activities and attract charter customers for king international during petitioner was not employed and other than the dollar_figure earned from his charter activities received no nonemployee compensation on his federal_income_tax return petitioner claimed deductions for ira contributions of dollar_figure and self-employed health insurance of dollar_figure on his schedule c for king international petitioner reported gross_income of dollar_figure and deducted business_expenses in the aggregate amount of dollar_figure resulting in a net_loss of dollar_figure in particular petitioner claimed deductions for utilities of dollar_figure and repairs and maintenance of office in home of dollar_figure each representing percent of the total utility and maintenance cost of petitioners' residence in the notice_of_deficiency respondent determined that petitioner was not entitled to adjustments to income for an ira contribution or health insurance pursuant to the limitations of sec_219 and sec_162 respectively respondent also disallowed the deductions for home_office expenses pursuant to the limitations prescribed by sec_280a respondent does not dispute that petitioner was engaged in a business for profit within the meaning of sec_162 and sec_183 or that he has substantiated his business_expenses respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 we first address whether petitioner is entitled to claim a deduction for expenses attributable to his home_office sec_280a provides in relevant part sec_280a disallowance of certain expenses in connection with business use of home rental of vacation homes etc a general_rule --except as otherwise provided in this section in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence c exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer limitation on deductions --in the case of a use described in paragraph the deductions allowed under this chapter for the taxable_year by reason of being attributed to such use shall not exceed the excess of-- a the gross_income derived from such use for the taxable_year over b the sum of-- i the deductions allocable to such use which are allowable under this chapter for the taxable_year whether or not such unit or portion thereof was so used and ii the deductions allocable to the trade_or_business or rental_activity in which such use occurs but which are not allocable to such use for such taxable_year the home_office deduction is therefore limited to the excess of the gross_income generated from the business activity conducted in the office over all other deductible expenses attributable to such activity but which are not allocable to the use of the unit itself grinalds v commissioner tcmemo_1993_66 citing h rept pincite 1986_3_cb_1 in other words the deduction may not create or increase a net_loss from the business activity to which it relates id in making the determination of the amount of gross_income derived from the use of petitioner's home_office during respondent took into account only the amount of gross_income that petitioner reported on his schedule c because petitioner's sole_proprietorship incurred a net_loss during the year at issue respondent disallowed the deductions for expenses attributable to the home_office in their entirety petitioner contends that his interest_income should be considered gross_income for purposes of sec_280a because the interest_income is used to finance his business activities petitioner further contends that king international is entitled to the same treatment afforded to a corporation with respect to the deductibility of office expenses and the classification of interest_income petitioner presented no evidence or authority to support his contentions petitioner reported his interest on the form_1040 of his return as personal_interest income not on his schedule c as business income the fact that such income was used to finance business operations does not transform personal_interest income into business income derived from petitioner's use of the office in his home moreover king international is a sole_proprietorship with an office in petitioner's home not a corporation with an office outside of petitioner's residence and consequently the deduction of expenses attributable to the home_office is subject_to the limitations prescribed in sec_280a king international earned gross_income of dollar_figure and incurred a net_loss of dollar_figure for a deduction for expenses attributable to a home_office may not create or increase a net_loss from the business activity to which it relates grinalds v commissioner supra accordingly petitioner is not entitled to deductions related to his home_office respondent is sustained on this issue we next consider whether petitioner is entitled to deduct health insurance expenses of dollar_figure sec_162 permits self-employed individuals to deduct percent of the amount_paid during the year for insurance which constitutes medical_care for themselves their spouses and their dependents sec_162 limits this deduction to the earned_income within the meaning of sec_401 derived from the trade_or_business with respect to which the plan providing the medical_care coverage is established the term earned_income is defined by sec_401 as the net_earnings_from_self-employment as defined in sec_1402 but only with respect to a trade_or_business in which personal services of the taxpayer are a material_income-producing_factor sec_401 under sec_1402 net_earnings_from_self-employment is defined in relevant part as gross_income earned by a taxpayer from a business carried on by the taxpayer less deductions allowed which are attributable to such business for the year at issue petitioner reported a net_loss for king international and consequently had no net_earnings_from_self-employment we reject petitioner's argument that his interest_income should be taken into consideration because such income is not derived by an individual from any trade_or_business carried on by such individual sec_1402 we find that petitioner had no earned_income from his business activities within the meaning of sec_401 and therefore is not entitled to deduct self-employed health insurance expenses respondent is sustained on this issue the final issue for consideration is whether petitioner is entitled to a deduction for a contribution of dollar_figure to an ira in general a taxpayer is entitled to deduct amounts contributed to an ira sec_219 sec_1_219-1 income_tax regs the deduction in any taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income for such taxable_year sec_219 compensation is defined by sec_219 as earned_income as defined by sec_401 as stated above sec_401 directs us to sec_1402 and the definition of net_earnings_from_self-employment petitioner's adjusted_gross_income for of dollar_figure after adjustments for his ira and self-employed health insurance deductions consists of interest dividend and pension income_interest and dividend income is not compensation within the meaning of sec_401 because as noted such income does not represent payment with respect to which personal services of the taxpayer are a material_income-producing_factor likewise pension income is expressly excluded from the definition of compensation by sec_219 because petitioner had no net_earnings and therefore no compensation within the meaning of sec_219 he is not entitled to deduct any portion of his ira contribution we sustain respondent on this issue decision will be entered for respondent
